Judgment, Supreme Court, New York County (Felice Shea, J.), rendered September 11, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in *149the third degree, and sentencing him to three concurrent terms of 5V2 to 11 years, unanimously affirmed.
Defendant’s challenges to remarks made by the People during their opening and closing arguments and to the use of the term “crack” by the prosecutor and the People’s witnesses during the trial are unpreserved, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the remarks in question were generally fair comment on the evidence, made in response to credibility issues raised by the defense, and that they did not deprive defendant of a fair trial (see, People v Halm, 81 NY2d 819). We would also find that there was nothing prejudicial about the use of the term “crack” to accurately describe the form of cocaine recovered in this case. Concur — Nardelli, J. P., Tom, Mazzarelli, Ellerin and Rubin, JJ.